Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-11 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of method steps of the method for reel changing in automatic machines set forth including the method steps of preparing a mobile carriage having a robotic arm equipped with a gripper at its free end configured at least for retaining a reel; preparing a control and data processing unit for control, storage and processing of data concerning at least the position of the robotic arm and the mobile carriage; positioning the reel on the support of the carriage defining a predetermined position and memorised by the control and data processing unit; moving the carriage for moving the carriage towards the front of the machine in a first zone predetermined and memorised by control and data processing unit in the proximity of the at least one rotating shaft and in a position configured for allowing the movement of the robotic arm towards the rotating shaft; reading the first identification code present on the rotating shaft, by a reading device positioned on the robotic arm; sending a signal by the reading device corresponding to the reading of the first identification code to the control and data processing unit with memorisation of the position of the rotating shaft; picking up a core of an empty reel from the rotating shaft by the robotic arm using the gripper and releasing the core of an empty reel inside the container present on the carriage.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654